Title: To Benjamin Franklin from Pierre Penet, 3 August 1776
From: Penet, Pierre
To: Franklin, Benjamin



Sir
At Nantes the 3 August 1776.
We have the Honour to write you by Capn. Crawford of Rhode Island that Mr. Brown of Providence consign’d to us at Nants, whoom we have dispatched with a Cargo of Powder Musckets saltpeter &ca. who promiss’d to deliver you this.
I had the honour to inform you in May last at my arrival in Europe of the success of my opperations, and of the advantageous dispositions I met with, now I will inform you have embarked in your ship the Hancock a Cargo of Muskets Saltpeter Powder tin Lead &ca. amounting to 60 or 70 thousand Livers, which sum only M. Schweighauzer could pay us. We are forced Sir to acquaint you that all the Houses you have in Spain and Portugal use you very Ill and make no remittances to Nantes, we have now in our stores Goods ready to send you to the amount of Forty thousand Guineas, but two of your Ships have arrived here from Cadiz in Ballast one is the Hancok and the other the Adams. The last brought no money. We askd Mr. Schweighauzer if he would answer for the Cargo which we were desirous to deliver to the Capn. on his paying us when he should have money of yours in his hands, he told us he could not take that on himself. Notwithstanding Sir as we have the greatest confidence in you and the Honourable Congress, we shall immediatly dispatch this Vessell with a Cargo of Ammunition provided however we can obtain from Manufactorers, the credit we require, and we beg you will send us remittances by the first oppertunity, we request it less on our own Account than by the desire we have of serving so respectable a Nation as yours. You may depend on our willingness to do everything in our Power for your assistance.
I have seen Mr. Dean formerly a Member of your secret Committy as well as Mr. Morris’s brother we have offer’d them our services at Paris, we carry on our buisness seperately without communicating our Opperations to one another, if our house can be useful to them they may dispose of it.

Several Vessells have been consign’d to us from Rhode Island and Virginia. They have been dispatched in few Days with good Cargos, and we can flatter Ourselves that all Vessells consign’d to us will meet with equal dispatch as we have taken our measures in consequence.
We have obtain’d a written Permission for twenty thousand Hogsheads of tobaco, but on recipt of this Congress may remit us what quantity they please and we will warrant their admition in our Ports.
If you have any yellow Wax Rice and Furs they are articles on which you might obtain great Profit.
We hope Sir that Congress will have sufficient Confidence in us to consign directly to us their Vessells loaded with your Produce, we can safely warrant and assure you that we can dispose annually of those four Articles to the Amount of Fifteen Millions this Currency, and send you in return immediatly, on the arrival of the ships any quantity and kind of Merchandize you may require.
We have now at our disposal and in our Manufactorys Cloth for your soldiers and Blankets of a good quality and Cheap. You may inquire of Mr. Brown of Providence to whoom we have remitted some.
If Mr. Dean applies to us for his opperations he shall be served immediatly if not he will find the difference, the name and Direction of our House at Nantes is Mr. Jques. Gruel Isle feydeau at Nantes, one of the best in the Place and in which you may place an entire confidence. I recommend it to you as the fittest house for your Operations, and will serve you with all possible exactitude. I take the Liberty to recommend M. Pliarne to you and beg you will let him have what money he may want and Congress may take his Draughts on me for the amount.
Will you be pleased to assure the Members of the Honourable the Congress Secret Committy and all those I have the honour to be acquainted with of my Zeal, and of the desire I have of procuring them all possible assistance. I dare flatter myself that I shall more and more merit their Confidence, [having] no other Interest than to oblige your Nation, support Liberty and sacrifice myself for your Country which I regard as my own, such are my Sentiments and those of my Freinds who are concernd with me.
  My Presence in France is too necessary, beeing obliged to transact the secret affairs myself, to permit me to return to the Continent before the End of the Warr, unless you think proper I should go sooner. My residence is at Nants at the House of M. Jque. Gruel Mercht. It is the most advantageous Port in France for your ships, its River runs 150 Leagues into the heart of the Kingdom and facilitates the transport of all kind of Goods. Consequently there are large purchases made in this City of all kinds, which induced me to fix on it as the fittest for your affairs, here you may send all your ships. I will be answerable for the disposal of their Cargos. If you send to Bordeaux Direct to Messrs. Reculé de Basmarin & Raimbaux, at Cadiz to Messrs. Delaville Brothers, with orders to advise Mr. Jques. Gruel at the arrival of each ship Consign’d to them, so that they may dispose of the Cargos and their produce to satisfie your demands.
Mistrust the Irish and scotch houses in Europe. I have reasons to give you this Caution-send no more ships to Lisbon.
Pliarne Penet & Co.


I have the Honour to write to General Washington, I ask him a favour. Would you be pleased to sollicit it for me, I shall think myself happy to merit it, that is that he would grant me the title and Commission without sallary, of his first Aid de Camp, that I may have the Honour to wear the uniform and the Ribbon they have when I shall have the pleasure to appear before, I shall be greaty obliged to you if you can send me this Commission. Pardon my importunity, but I am too much attached to your Nation not to be honourd with a Rank which I hope I shall deserve, and may be given to me with all Confidence.
Make yourself easy Sir I can not say more by this. We are all your Freinds and will give you prooffs of it. Four Persons which I send will soon be with you, two of which are of Distinction and of great Merit, who will deliver you my Letters themselves. I could not intrust them to anyone else as they are of great advantage and importance to you. I have the Honour to be with Respect Sir Your most humble and Obedient Servant
P. Penet & Co.
Doctr. Franklin Philadelphia


PS. I have the honour to observe, fear nothing as to Warlike Amunition. I will furnish all you may want, in as large quantitys as you can require as well as Cannon. I labour with your Freind Mr. Dubourg to whoom I have not yet deliverd your Letter having left it with my Effects in holland where I landed. I shall send it to him soon.
I beg Mr. Franklin would inform Congress that we shall have besides the above mentioned Amunition a quantity of Cloths, Linnen Blanketts &ca. so as to dispatch the ships as soon as they arrive, that you may have them with you before the Winter. 
Penet & Co.

 
Endorsed: Pliarne Penet & Co. Nantes 3d August 1776.
